Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                  Amended Schedule E/F (Part 2) Page 1 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                  Amended Schedule E/F (Part 2) Page 2 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                  Amended Schedule E/F (Part 2) Page 3 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                  Amended Schedule E/F (Part 2) Page 4 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                  Amended Schedule E/F (Part 2) Page 5 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                  Amended Schedule E/F (Part 2) Page 6 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                  Amended Schedule E/F (Part 2) Page 7 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                  Amended Schedule E/F (Part 2) Page 8 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                  Amended Schedule E/F (Part 2) Page 9 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 10 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 11 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 12 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 13 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 14 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 15 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 16 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 17 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 18 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 19 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 20 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 21 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 22 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 23 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 24 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 25 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 26 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 27 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 28 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 29 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 30 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 31 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 32 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 33 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 34 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 35 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 36 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 37 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 38 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 39 of 40
Case 19-70152-JHH11 Doc 332-3 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 2) Page 40 of 40
